Exhibit 10.1




RNS SOFTWARE, INC.

2189 West 2nd Avenue, Suite 11

Vancouver, BC V6K 1H7







February 15, 2008




Regena Therapeutics, Inc.

2116 Financial Center

Des Moines, Iowa 50309







Re:

Securities Exchange Agreement (as amended by Amendments dated as of July 30,
2007, August 29, 2007, October 31, 2007 and January 28, 2008, the “Exchange
Agreement”) dated April 30, 2007, entered into by and among RNS Software, Inc.,
Regena Therapeutics, Inc. and the shareholders of Regena




To Whom It May Concern:




This correspondence will serve as notice of RNS Software, Inc.’s termination of
the above referenced Agreement.  Section 7.1.(e) of the amended Agreement allows
for termination of the Agreement upon thirty days prior written notice of
termination to the other parties.




Further, RNS Software, Inc. requests a waiver of the thirty days notice and asks
for immediate termination of the Agreement.  Please evidence your consent to
immediate termination of the Agreement by signing below and returning an
executed copy of this letter to legal counsel, Cletha Walstrand, by fax.  Fax
number 435-688-7318.




Very truly yours,




/s/ Livio Susin




Livio Susin

President




We hereby agree to immediate termination of the Exchange Agreement, as amended.




REGENA Therapeutics, Inc.

Regena Shareholders







By: /s/ Kurt A. Heiar               

By: /s/ Kurt A. Heiar               

Kurt A. Heiar




REGENACORP, Inc.







By: /s/ T.J. Johnsrud             






